Citation Nr: 0309279	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from January 1953 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a cervical spine disorder and DJD of the 
lumbar spine.

In April 2002, the Board directed further development in this 
case.  That development has been completed, and the appellant 
and his representative have been notified that the 
development is completed.  The appellant's representative, in 
an April 2003 Supplemental Brief, has submitted additional 
comments on appellant's behalf.


REMAND

Unfortunately, this case is not yet ready for appellate 
review.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 
5100 et. seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO certified the case to the Board in December 2001.  
However, there is no record of the RO ever providing the 
appellant the statutory notice informing the appellant of the 
provisions of the VCAA and VA's obligations thereunder as 
required by the statute.  The notice provided to the 
appellant must, in addition to stating the general provisions 
of the VCAA, specifically inform the appellant what evidence 
the RO will attempt to obtain on behalf of the appellant and 
what evidence the appellant is expected to obtain and provide 
the RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Accordingly, this case is REMANDED for the following:

1.  Provide a letter to the appellant which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  In 
addition to the other required information, 
the letter should specifically inform the 
appellant of the evidence already obtained by 
the RO and associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed as to 
what, if any, evidence he is to obtain, and 
what, if any, additional evidence the VA will 
obtain on his behalf.  

2.  After the above development is completed, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  
appropriate examinations to determine the 
nature and extent of any cervical spine and 
lumbar spine disorders.  Please request the 
examiner to provide an opinion, in terms of 
probability, as to whether any cervical spine 
or lumbar spine disorder is related to the 
veteran's military service.  Specifically, 
whether it is more likely than not that the 
veteran's symptomatology is related to the 
veteran's military service; or, that it is 
more likely than not that the veteran's 
symptomatology is related to a 1990 motor 
vehicle accident in which he was involved.  
If the examiner(s) cannot render an opinion 
on a basis other than speculation or mere 
conjecture, please state so for the record.  
Send the claims folder to the examiner(s) for 
review.

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




